                          Case 1:20-cv-23287-DPG Document 62-1 Entered on FLSD Docket 02/02/2021 Page 1 of 2

EXPRESS WORLDWIDE
       2021-01-08 MYDHL+ 1.0 / *30-0821*
                                           DOX
From : c/o Rodriguez Tramont & Nunez, P.A.                                Origin:
           Clerk of Court
           Southern District of Florida
           400 North Miami Avenue
                                                                          TMB
           8th Floor # 8N09
           33132-1801 Miami Florida
           United States of America

    To :   CORPORACIÓN HABANOS, S.A.                     Contact:
                                                         CORPORACIÓN HABANOS, S.A.
           CORPORACIÓN HABANOS, S.A.
           Centro de Negocios Miramar
           Edificio Habana, 3ra Planta
           Avenida 3ra. entre 78 y 80, C.P.: 11300
           10400 HAVANA CITY
           Cuba

.                   CU-HAV-HAB
                                                                Day         Time
                                                                                     .
                                                  Pce/Shpt Weight          Piece
Ref: Partagas
                                                  0.5 lbs 1 / 1
EEI: NOEEI correspondence




                                                          Contents: Letter,
                                                          corresp ondence




                     WAYBILL 15 1690 0184




                               (2L)CU10400+42000000




                          (J) JD01 4600 0084 4636 2150
 Case 1:20-cv-23287-DPG Document 62-1 Entered on FLSD Docket 02/02/2021 Page 2 of 2

                                                                                                   Shipment Receipt
Shipment From                                                                            Shipment To
c/o Rodriguez Tramont & Nunez, P.A.                                                      CORPORACIÓN HABANOS, S.A.
Clerk of Court                                                                           CORPORACIÓN HABANOS, S.A.
Southern District of Florida                                                             Centro de Negocios Miramar
400 North Miami Avenue                                                                   Edificio Habana, 3ra Planta
8th Floor # 8N09                                                                         Avenida 3ra. entre 78 y 80, C.P.: 11300
33132-1801 Miami Florida                                                                 10400 HAVANA CITY
United States of America                                                                 Cuba
+13053502300                                                                             +5378363708

gw@rtgn-law.com




Shipment Details                                                                         International Information
Shipment Date:                             2021-01-11                                    Declared Value:
Waybill Number:                            1516900184                                    Duties&taxes acct:
Service Type:                              EXPRESS WORLDWIDE                             Dutiable Status:                            Non-Dutiable
Packaging Type:                            My Own Package                                Estimated Del date:                         Monday, 25 Jan, 2021
Number of Pieces:                          1                                             Promo Code:
Total Weight:                              0.50lbs
Dimensional:                               0.63lbs
Chargeable:                                1.00lbs
Insured Amount:
Terms of Trade:


Billing Information
Payment Type:                              DHL Account Number
Billing Account:
Duties&taxes acct:
Charge Breakdown:                          64.68 USD                                     Special Services:               Fuel Surcharge/Emergency
                                                                                                                         Situation



Charge is estimated until DHL reweigh and may not include all fees and surcharges. Shipments paid by credit card: If the final billed amount exceeds the original
pre-authorized amount, you will receive a second charge for the additional amount. Both the original and additional charges will reference the same shipment
number.


Reference Information
Reference:                                 Partagas
Pickup reference nr:

Description of Contents
Letter, correspondence




2019 © Deutsche Post AG - All rights reserved
